Citation Nr: 1010439	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post right 
hemilaminectomy and discectomy, L5-S1, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 
1977 and from November 1985 to June 1998.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination in connection with the 
Veteran's service-connected back disability was conducted in 
May 2005.  The Veteran has submitted evidence, which 
indicates that his condition has worsened since that time.  
See April 2006 statement from the Veteran.

Given the amount of time that has elapsed since the last VA 
examination and the Veteran's claims of increased 
symptomatology, a new VA examination is warranted to 
determine the current severity of his low back disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since April 
2006.

In addition, the Board notes that the Veteran has not been 
provided the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002).  See Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of impairment due to the service 
connected low back disability.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should report the Veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation 
in degrees and note the presence or 
absence of muscle spasm in the 
thoracolumbar spine.  The examiner should 
also report whether the Veteran's 
thoracolumbar spine is ankylosed.

The examiner should determine whether the 
Veteran's back disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, pain 
or flare-ups.

The examiner should also note any 
neurologic impairment associated with the 
back disability.  All affected nerves 
should be noted, and the severity of any 
associated disability should be noted.

The examiner should also provide an 
opinion as to whether the service 
connected disability would preclude the 
Veteran from maintaining employment for 
which his education and occupational 
experience would otherwise qualify him.

A complete rationale should be given for 
all opinions and conclusions expressed.

4.  If the benefit sought on appeal is not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

